     Case 1:20-cv-01010-DAD-GSA Document 6 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHRISTOPHER LIPSEY, JR.,                          No. 1:20-cv-01010-DAD-GSA (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   R. DIAZ,
                                                       (Doc. No. 4)
15                      Defendant.
16

17          Plaintiff Christopher Lipsey, Jr. is a state prisoner proceeding pro se in this civil rights

18   action under 42 U.S.C. § 1983. Plaintiff has not filed an application to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915, nor has he paid the $400.00 filing fee. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 24, 2020, the assigned magistrate judge issued findings and recommendations

22   recommending that the court not permit plaintiff to proceed in forma pauperis and that he be

23   required to pay the filing fee in order to proceed with this action because: (1) he is subject to the

24   three strikes bar under 28 U.S.C. § 1915(g); and (2) the allegations in plaintiff’s complaint do not

25   satisfy the “imminent danger of serious physical injury” exception to § 1915(g). (Doc. No. 4 at

26   4–6.) In addition, the magistrate judge found that despite plaintiff’s reference to a “28 U.S.C. §

27   2241 motion” in his complaint, the allegations in his complaint challenge his conditions of

28   confinement at Kern Valley State Prison and assert a claim for violation of the Eighth
                                                       1
     Case 1:20-cv-01010-DAD-GSA Document 6 Filed 09/29/20 Page 2 of 2

 1   Amendment of the U.S. Constitution properly brought under 42 U.S.C. § 1983. (Id. at 2–3.)

 2   Accordingly, the findings and recommendations also recommend that plaintiff’s 28 U.S.C. § 2241

 3   motion be dismissed and that this case proceed only as a civil rights action under § 1983. (Id. at

 4   2.) The pending findings and recommendations were served on plaintiff and contained notice that

 5   any objections thereto were to be filed within fourteen (14) days after service. (Id. at 7.) No

 6   objections have been filed and the time in which to do so has now passed.

 7          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 8   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 9   findings and recommendations are supported by the record and proper analysis.

10          Accordingly,

11          1.      The findings and recommendations issued on July 24, 2020 (Doc. No. 4) are

12                  adopted in full;

13          2.      Plaintiff’s 28 U.S.C. § 2241 motion is dismissed from this case, and this case shall

14                  proceed only as a civil rights action under 42 U.S.C. § 1983;

15          3.      Within thirty days from the date of service of this order, plaintiff is required to pay

16                  in full the $400.00 filing fee for this action; and

17          4.      Plaintiff’s failure to pay the required filing fee as ordered will result in the

18                  dismissal of this action without prejudice.

19   IT IS SO ORDERED.
20
        Dated:     September 28, 2020
21                                                         UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                       2
